Case: 12-12955   Date Filed: 02/08/2013   Page: 1 of 2

                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-12955
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 0:11-cr-60288-JIC-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                         versus

SEAN ANTHONY LAWRENCE,

                                                      Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (February 8, 2013)

Before TJOFLAT, HULL and PRYOR, Circuit Judges.

PER CURIAM:
              Case: 12-12955     Date Filed: 02/08/2013   Page: 2 of 2

      Robin J. Farnsworth, appointed counsel for Sean Anthony Lawrence in this

appeal, has moved to withdraw from further representation of the appellant and has

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18

L.Ed.2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Lawrence’s conviction and

sentence are AFFIRMED.




                                         2